16 F.3d 412NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Cyrus Jonathan GEORGE, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Cyrus Jonathan GEORGE, Defendant-Appellant.
Nos. 93-6917, 93-7193.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 7, 1994.

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.
Cyrus Jonathan George, Appellant Pro Se.
David Earl Godwin, Asst. U.S. Atty., Wheeling, WV, for appellee.
N.D.W.Va.
DISMISSED IN NO. 93-6917 and AFFIRMED IN NO. 93-7193.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders staying his motion for a writ of error coram nobis (No. 93-6917) and denying his Fed.R.Crim.P. 35 motion (No. 93-7193).*  With regards to No. 93-6917, we dismiss this appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
With regards to No. 93-7193, we affirm on the reasoning of the district court.  United States v. George, No. CR-90-78 (N.D.W. Va.  Oct. 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 93-6917 DISMISSED
No. 93-7193 AFFIRMED


*
 We consolidated these cases on appeal